Citation Nr: 0504758	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
neurogenic bladder dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bowel dysfunction.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for bladder dysfunction, 
assigning a noncompensable evaluation, and denied service 
connection for bowel dysfunction.

The RO, in a December 2003 rating decision, in pertinent 
part, granted service connection for bowel dysfunction, 
assigning a noncompensable evaluation, and increased the 
evaluation for bladder dysfunction to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to a September 2004 statement by the veteran's 
representative, the veteran requested a travel board hearing 
if the Board determined that the benefits on appeal could not 
be granted.  To ensure full compliance with due process 
requirements, a remand is required.  

Accordingly, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




